
	

115 S2811 IS: To amend the Omnibus Public Land Management Act of 2009 to reauthorize the Collaborative Forest Landscape Restoration Fund, and for other purposes.
U.S. Senate
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2811
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2018
			Mr. Merkley (for himself, Mr. Crapo, Mr. Wyden, Mr. Bennet, Mr. Risch, Mr. Udall, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Omnibus Public Land Management Act of 2009 to reauthorize the
			 Collaborative Forest Landscape Restoration Fund, and for other
			 purposes.
	
	
		1.Collaborative Forest Landscape Restoration Program
 (a)ReauthorizationSection 4003(f)(6) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(6)) is amended by striking $40,000,000 for each of fiscal years 2009 through 2019 and inserting $80,000,000 for each of fiscal years 2019 through 2029.
 (b)Reporting requirementsSection 4003(h) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(h)) is amended—
 (1)in paragraph (3), by striking and after the semicolon; (2)in paragraph (4), by striking the period at the end and inserting ; and;
 (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (4)by inserting after paragraph (2) the following:
					
 (3)the Committee on Agriculture, Nutrition, and Forestry of the Senate;; and
 (5)by adding at the end the following:  (6)the Committee on Agriculture of the House of Representatives..
